
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.42



EMPLOYMENT AGREEMENT


        EMPLOYMENT AGREEMENT, (this "Agreement") effective as of October 1, 2000
(the "Effective Date"), by and between :

—Samsonite Europe N.V. ("The Company"), Westerring 17, 9700 Oudenaarde—Belgium,
represented by Luc VAN NEVEL, Managing Director

—Marc MATTON, Tussenbruggen 13, Box 16, 9700 Oudenaarde—Belgium.

WITNESSETH:

        WHEREAS, the Company desires to retain the services of the Executive and
to enter into this Agreement as of the Effective Date.

        WHEREAS, the Executive is willing to serve the Company on the terms and
conditions herein provided.

        NOW, THEREFORE, in consideration of the foregoing and of the premises
and covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

        1.    EMPLOYMENT    

        The Company agrees to employ the Executive and the Executive agrees to
serve the Company on the terms and conditions set forth herein.

        2.    TERM    

        This Agreement beginning on the Effective Date has been concluded for an
indefinite period but no longer than February 12, 2009, when the Executive
reaches the age of 60.

        3.    POSITIONS AND DUTIES    

        (a)  The Executive shall serve as President and Managing Director of the
Company and shall perform such duties and services prescribed herein and as may
be prescribed from time to time by the Chief Operating Officer of the Company
(the "C.O.O."), the Chief Executive Officer of the Company (the "C.E.O.") and /
or the Board of Directors of the Company or any duly authorized committee
thereof (the "Board"). The Executive shall perform such duties to the best of
his ability and in a diligent and proper manner. The Executive shall report
directly to the Chief Operating Officer of the Company or to the C.E.O. of the
parent company, in the absence of the C.O.O.

        (b)  Except during customary vacation periods in Belgium and periods of
illness, the Executive shall, during his employment hereunder, devote his full
business time and attention to the performance of services for the Company, and
as determined by the Board.

        (c)  Nothing in this Agreement shall affect the Executive's duty of
loyalty and duty of care to the Company and its subsidiaries as provided under
applicable legislation.

        (d)  At any time during the Term of this Agreement, if the Company has a
committee of senior executives to oversee the Company's operations, then the
Company shall cause the Executive to be a member of such committee.

        4.    COMPENSATION AND RELATED MATTERS    

        (a)    Annual Base Salary.    During the period of the Executive's
employment hereunder, the Company shall pay to the Executive a salary ("Base
Salary") in equal installments in accordance with normal payroll practices of
the Company but not less frequently than monthly. The Base Salary shall be
payable at the rate of 200,000 EURO per annum, starting as of the Effective
Date. The payments of Base Salary hereunder shall not in any way limit or reduce
any other obligation of the Company hereunder, and no other compensation,
benefit or payment hereunder shall in any way limit or reduce the obligation of
the Company to pay the Executive's Base Salary hereunder. The Board, at any time
and from time to time, may increase (but not reduce) the Annual Base Salary
payable under this Agreement, and increase in the Base Salary shall become
effective at the time indicated by the Board without the need for an amendment
to this Agreement.

        (b)    Expenses.    The Executive shall be entitled to receive prompt
reimbursement from the Company of all reasonable expenses incurred by the
Executive in performing services hereunder, including all expenses of travel and
living expenses while away from home on business or at the request of and in the
service of the Company, in accordance with the policies and procedures
established by the Company from time to time. The Executive shall furnish the
Company with evidence that such expenses were incurred.

        (c)    Other benefits.    From and after the Effective Date, the
Executive shall be entitled to participate in the Company's Employee Pension
Plan in Belgium, and other benefit arrangements, including Medical Care; the
Company Car Policy; Stock Option Agreements and Travel Insurance Policies. The
Company and the Executive agree that nothing in this Agreement shall preclude
the Company from amending or terminating any such employee benefit plan, policy
or practice, whether now or hereinafter in effect.

        (d)    Management Incentive Bonus.    The Executive shall be eligible to
receive an annual incentive bonus (the "Incentive Bonus") in respect of each
fiscal year of the Company that ends during the Term, starting with the fiscal
year ending January 31, 2002. The Incentive Bonus in respect of each fiscal year
that ends during the Term (each, a "Reference Year") shall be calculated on the
terms hereafter set forth in this Section 4 (d):

"Bonus Potential": This is the % of A.B.S. the Executive can get as an Incentive
Bonus, based on achievements of EBITDA and Personal Objectives versus pre-set
targets. 75% of the Bonus Potential is attributed to EBITDA achievements (TARGET
bonus) and 25% of this potential is attributed to achievement of personal
objectives (PROJECT Bonus).

"Kick-off point": no Incentive Bonus can be earned if achievements are below 90%
of the Original Business Plan (or amendments of same by the Board as explained
below). At "kick-off" point a bonus is earned of 12.5% of 75% of the A.B.S. (for
EBITDA achievements) and 12.5% of 25% of the A.B.S. (for achievement of Personal
Objectives).    

"Target point": if 100% of the Original Business (or amendments of same by the
Board as explained below) is achieved, then a bonus is earned of 50% of 75% of
the A.B.S. (for EBITDA achievements) and 50% of 25% of the A.B.S. (for
achievement of Personal Objectives).

"Cap point": if 120% of the Original Business Plan (or amendments of same by the
Board) is achieved, then a bonus is earned of 75% of 75% of the A.B.S. (for
EBITDA achievements) and 75% of 25% of the A.B.S. (for achievement of Personal
Objectives). For specific achievements between "kick-off" and "cap point", the
corresponding bonus earning percentages will be extrapolated as shown on the
sample chart in exhibit.

EBITDA Targets and Personal Objectives will be set as follows: With respect to
each Reference Year ending after January 31, 2001, on or before March 15 of each
such year, the Board, in consultation with the C.O.O. and the C.E.O., shall
determine the "Annual EBITDA Target", the "Minimum EBITDA Target" and the
"Maximum EBITDA Target" for the Reference Year then current. Promptly after such
targets have been determined, the Company shall provide written notice thereof
to the Executive. The Annual EBITDA Targets determined by the Board shall be
reasonably achievable in the good faith judgment of the Board, it being
understood that the Maximum EBITDA Targets determined by the Board shall
generally reflect a more aggressive, "stretch" budget, and the Minimum EBITDA
Targets determined by the Board shall generally reflect an improvement over
actual EBITDA for the prior Reference Year. The Board shall have the right,
acting unilaterally and in good faith, to adjust the Annual EBITDA Target, the
Minimum EBITDA Target and the Maximum EBITDA Target upon the occurrence of any
acquisition, disposition or other significant event that occurs after such
targets have been determined. For purposes of this Section 4 (d), "EBITDA" shall
mean, for any period, the Company's consolidated earnings (excluding
extraordinary gains and losses and gains or losses from the sale of fixed assets
outside of the ordinary course of business) from continuing operations before
interest and taxes for such periods but after depreciation and EBITDA shall be
determined on the same basis of the Annual EBITDA Target, the Minimum EBITDA
Target and the Maximum EBITDA Target. Notwithstanding the foregoing, EBITDA for
any reference year shall be equitably adjusted by the Board (solely for the
purposes of Section 4 (d) (i) to the extent that the Company's business was not
conducted in the ordinary course in accordance with past practices.

The "Project Bonus" shall be payable to the Executive to the extent that the
Board determines that the Executive has satisfactorily completed certain
projects (the "Annual Projects" or "Personal Objectives") established by the
Board with respect to the Reference Year in accordance with this subparagraph.
The Company shall establish Annual Projects for each fiscal year during the Term
and shall provide the Executive with a written notice of such Annual Projects,
which shall describe such Annual Projects in reasonable detail. The Annual
Project of each Reference Year ending after January 31, 2001 shall be
established on or before March 15 of such year. The Annual Projects for each
such fiscal year shall be developed by the Board in consultation with the
Executive, and shall, in the good faith judgment of the Board, be reasonable
achievable. The Executive acknowledges that the Annual Projects established by
the Board may not be measured by financial results or other quantifiable
standards and may depend on subjective judgments by the Board, and the Executive
agrees that the determination of the Board as to the extent to which such Annual
Projects have been satisfactorily completed shall be conclusive for all
purposes, provided that such determination shall be made in good faith.

Each Incentive Bonus (including the Target Bonus and the Project Bonus) shall be
paid not more than 30 days after a determination by the Board that an applicable
performance goals have been met, and such determination shall be made not later
than 10 days following the filing of a Form 10-K for the Company, of if the
Company is not required to file a Form 10-K, not later than 10 days following
the date upon which the Company's audited financial statements first become
available.

        (e)    Vacation.    The Executive shall be entitled to the number of
paid vacation days in each calendar year as applicable in Belgium (currently 20
working days) and to legally defined Bank Holidays and other conventionally
agreed upon leave of absence.

        (f)    Services Furnished.    The Company shall furnish the Executive
with office space, secretarial assistance and such other facilities and services
as shall be suitable to the Executive's position and adequate for the
performance of his duties hereunder.

        5.    TERMINATION    

        The Executive's employment hereunder may be terminated under the
following circumstances:

        (a)    Death.    The Executive's employment hereunder shall terminate
upon his death.

        (b)    Termination by the Company.    The Company may terminate the
Executive's employment hereunder at any time with or without Cause. For purposes
of this Agreement, the Company shall have "Cause" to terminate the Executive's
employment hereunder under (A) the engaging by the Executive in willful
misconduct that is materially injurious to the Company, (B) embezzlement or
misappropriation of funds or property of the Company by the Executive or the
conviction of the Executive of a felony or the entrance of a plea of guilty by
the Executive to a felony or (C) the failure or refusal by the Executive to
devote his full business time and attention (as described in Section 3 (b) of
this Agreement) to the performance of his duties and responsibilities hereunder
or any other breach by the Executive of this Agreement in any material respect
if such breach has not been cured by the Executive within thirty (30) days after
the Preliminary Notice (as defined below) has been given to the Executive. For
purposes of this paragraph, no act, or failure to act, on the Executive's part
shall be considered "willful" unless done, or omitted to be done, by him not in
good faith and without reasonable belief that his action or omission was in the
best interest of the Company. The Executive shall not be deemed to have been
terminated for Cause, unless the Company shall have given the Executive
(i) notice (the "Preliminary Notice') setting forth, in reasonable detail the
facts and circumstances claimed to provide a basis for termination for Cause,
(ii) a reasonable opportunity for the Executive, together with his counsel, to
be heard before the Board and (iii) a Notice of Termination stating that, in the
good faith judgment of the Board, the Executive was guilty of conduct set forth
in clauses (A), (B) or (C) above, and specifying the particulars thereof in
reasonable detail. Upon receipt of the Preliminary Notice, the Executive shall
have thirty (30) days in which to appear before the Board with counsel, or take
such other action as he may deem appropriate, and such thirty (30) day period is
hereby agreed to as a reasonable opportunity for the Executive to be heard.

        (c)    Termination by the Executive.    The Executive may voluntarily
terminate his employment hereunder at any time with or without Good Reason. For
purposes of the Agreement, "Good Reason" shall mean, so long as the Executive
has not been guilty of the conduct set forth in clauses (A), (B), or (C) of
Section 5 (c) hereof, (i) a failure by the Company to comply with any material
provision of this Agreement that has not been cured within thirty (30) days
after written notice of such noncompliance has been given by the Executive to
the Company or (ii) the assignment to the Executive by the Companies of duties
inconsistent with the Executive's position, duties or responsibilities as in
effect immediately prior to the Effective Date, including, but not limited to,
any material reduction in such position, duties or responsibilities or material
change in his title or (iii) a relocation by the Company of the Executive's
office to a location outside Belgium which relocation is made not as part of a
relocation of the Company's executive offices or (iv) the relocation by the
Company of its executive offices to a location outside Belgium, which relocation
is part of a relocation of the Company's executive offices, in each case of
clauses (ii) through (iv) above, without the consent of the Executive. The
Executive's election to terminate under this Section 5 (d) shall be made by
giving Notice of Termination not later than 60 days from, as applicable, the
date that the Company fails to cure under (i) above, the assignment of duties
under (ii) above, and the date that the Executive is advised of the proposed
relocation under (iii) or (iv) above. Notwithstanding the provisions of
clause (ii) of the first sentence of this Section 5 (d), a change in title which
represents a promotion and the assignment of different or additional duties or
responsibilities in connection therewith shall not constitute "Good Reason".

        (d)    Notice of Termination.    Any termination of the Executive's
employment by the Company or by the Executive (other than termination pursuant
to Section 5 (a) hereof) shall be communicated by written Notice of Termination
to the other party hereto. For purposes of this Agreement, a "Notice of
Termination" shall mean a notice that shall indicate the specific termination
provision relied upon and shall set forth in reasonable detail the facts and
circumstances, if any, claimed to provide a basis for termination of the
Executive's employment under the provision so indicated.

        (e)    Date of Termination.    Except to the extent otherwise herein
provided, "Date of Termination" shall mean (I) if the Executive's employment is
terminated pursuant to Section 5 (a), the date of his death, (ii) if the
Executive's employment is terminated pursuant to Section 5 (b), the date of or a
later date specified in the Notice of Termination, (iii) if the Executive's
employment is terminated pursuant to Section 5 (c), the date on which the Notice
of Termination is given and (iv) if this Agreement is continued in effect to the
end of the Term, the day the Executive becomes age 60. Except as provided in and
subject to Section 6 hereof, the Company shall not have any obligation to
Executive for salary continuation, severance or termination pay upon termination
of this Agreement.

        6.    COMPENSATION UPON TERMINATION    

        (a)  If the Executive's employment is terminated (i) by the Company for
Cause, (ii) by the Executive other than for Good Reason, or (iii) by reason of
the Executive's death (pursuant to Section 5 (b) hereof), then the Company shall
pay the Executive his full Base Salary through the Date of Termination (to the
extent not otherwise paid through the Date of Termination) at the rate in effect
immediately prior to the Date of Termination, provided that if the Executive's
employment hereunder terminates by reason of his death, the Company shall
continue to make salary payments at the rate of the Base Salary then in effect
in respect of the month of death and three calendar months immediately following
the month of death. In addition, notwithstanding any provision to the contrary
in this Agreement, the Executive shall continue to participate in, and shall
receive all accrued benefits to which the Executive is entitled under, all of
the Company Plans, through the Date of Termination, provided that the Executive
shall not be entitled to any portion of the Incentive Bonus unless such bonus
shall be payable pursuant to Section 4 (d) with respect to a Reference Year
ending on or before the Date of Termination. With respect to the Incentive
Bonus, if the Date of Termination occurs after the end of a Reference Year and
prior to the determination of whether the performance goals for such Reference
Year were met, such Incentive Bonus shall be payable, if it is determined that
such goals were met, in accordance with the provisions of Section 4 (d) hereof.

        (b)  If the Executive's employment is terminated (i) by the Company
without Cause or (ii) by the Executive for Good Reason, then the Company shall
pay to the Executive a severance pay in a lump sum not later than the fifth day
following the Date of Termination.

        The indemnity will be calculated using the "Claeys-formule" used by
Labour Courts in Belgium as a standard guideline in defining severance pay
amounts. This formula takes into account:

—the job level

—the salary level (A.B.S. excluding Incentive Bonus)

—the seniority of the Executive

—the age of the Executive

        For this purpose the seniority of the Executive will be counted from his
first working day at Samsonite, i.e. June 1, 1974.

        As legally foreseen in Belgium, in case of termination with
"Money-in-lieu-of-notice" the Company Pension Plan Contributions will be due for
the total period (months) covered by the normal notice period as calculated with
the "Claeys-formule" as referred to above.

        (c)  Any amounts paid pursuant to the provisions of Section 6 (b) above
shall be in lieu of any amounts payable to Executive pursuant to any severance
or termination pay program maintained by the Company, and the Executive hereby
expressly waives and relinquishes all rights under any such programs.

        7.    LEGAL FEES, REIMBURSEMENT OF CERTAIN EXPENSES    

        The Company shall promptly reimburse the Executive for the reasonable
legal fees and expenses incurred by the Executive in connection with enforcing
or defending any right of the Executive pursuant to this Agreement; provided
that the Company shall have no obligations to reimburse the Executive for any
such fees and expenses unless the resolution of any action taken by the
Executive to enforce such right is in favor of the Executive. In addition, the
Company hereby agrees that the amount of any such legal fees and expenses
reimbursed to the Executive in connection with obtaining or enforcing any right
or benefit provided to the Executive by the Company pursuant to or in accordance
with this Agreement shall not be taken into account by the Company in
determining the aggregate compensation paid or payable to the Executive under
this Agreement.

        8.    INDEMNIFICATION    

        The Company shall indemnify the Executive (and his legal
representatives), unless expressly prohibited by applicable law, against all
losses, claims, damages, liabilities, costs, charges and expenses incurred or
sustained by him or his legal representatives in connection with any action,
suit or proceeding to which he (or his legal representatives) may be made a
party by reason of his being or having been a director, officer, or employee of
the Company (including payment of expenses in advance of the final disposition
of the proceeding). The Company further agrees, upon demand by the Executive,
promptly to reimburse the Executive for, or pay, any loss, claim, damage,
liability or expense, unless expressly prohibited by applicable law, to which
the Company has agreed to indemnify the Executive pursuant to Sections 7 an 8
hereof. If any action, suit or proceeding is brought or threatened against the
Executive in respect of which indemnity may be sought against the Company
pursuant to the foregoing, the Executive shall notify the Company promptly in
writing of the institution of such action, suit or proceeding. Such action, suit
or proceeding shall be defended by and be under the exclusive control of the
Company and its counsel, except that the Executive shall have the right to
designate separate counsel, acceptable to the Executive in his sole discretion,
and, to the extent of a conflict of interest with the Company, the right to
direct, control and supervise the Executive's defense of such action, suit or
proceeding.

        9.    TAXES    

        The Company shall deduct from all amounts payable under this Agreement
Social Security Contribution and Income Tax Withholdings required by law to be
withheld with respect to such payments.

        10.    CONFIDENTIALITY AND NONCOMPETITION    

        (a)  Unless otherwise required by law or judicial process, the Executive
shall keep confidential all confidential information known to the Executive
concerning the Company and its business during his employment with the Company
and for the shorter of three (3) years following the termination of the
Executive's employment with the Company or until such information is publicly
disclosed by the Company or otherwise becomes publicly disclosed other than
through the Executive's actions; provided, that the Executive shall provide
notice to the Company in advance of any disclosure required by law or judicial
process in a timely manner to permit the Company to oppose such compelled
disclosure.

        (b)  The Executive agrees that during his employment with the Company
and for a period of one (1) year thereafter (unless such employment is
terminated by the Company pursuant to Section 5 (c) without Cause or by the
Executive pursuant to Section 5 (d) with Good Reason, provided that the Company
does not contest that such termination was for Good Reason), he shall not,
directly or indirectly, as a principal, officer, director, employee or in any
other capacity whatsoever, without the prior written consent of the Company,
engage in, or be or become interested or acquire any ownership of any kind in,
or become associated with, or make loans or advance property to any person
engaged in or about to engage in, any business activity that is in substantial
competition (in excess of 15% of net sales of the business) with any of the
businesses engaged in by the Company during the Term in any of the geographic
areas in which such businesses are then conducted by the Company or have been
conducted by the Company during the twelve months preceding the termination of
the Executive's employment. Nothing in this agreement shall prevent the
Executive from making or holding any investment in any amount in securities
traded on any national securities exchange or traded in the over the counter
market, provided said investments do not exceed one percent (1%) of the issued
and outstanding stock of any one such corporation.

        11.    SUCCESSORS; BINDING AGREEMENT    

        (a)  This Agreement shall be binding upon and inure to the benefit of
the Company and any successor of the Company, including, without limitation, any
corporation or corporations acquiring directly or indirectly all or a
substantial portion of the stock, business, or assets of the Company, whether by
merger, restructuring, reorganization, consolidation, division, sale or
otherwise (and such successor shall thereafter be deemed the "Company" for the
purposes of this Agreement).

        (b)  This Agreement and all rights of the Executive hereunder shall
inure to the benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amounts would be
still payable to him hereunder if he had continued to live, all such amounts,
unless otherwise provided hereunder, shall be paid in accordance with the terms
of this Agreement to the Executive's devisee, legatee, or other beneficiary or,
if there be no such beneficiary, to the Executive's estate.

        12.    NOTICE    

        For purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given (i) when hand delivered, (ii) when sent, if sent
by overnight mail, overnight courier or facsimile transmission or (iii) mailed
by registered mail as follows:

If to the Executive
Marc Matton
Tussenbruggen 13—Box 16
9700 Oudenaarde—Belgium

If to the Company
Samsonite Europe N.V.
Attn.: Managing Director
Westerring 17
9700 Oudenaarde—Belgium

(with a copy to the attention of Legal Counsel and Human Resources)

        13.    SURVIVORSHIP    

        The respective rights and obligations of the parties hereunder set forth
in Sections 6, 7, 8, 9 and 10 of this Agreement shall survive any termination of
this Agreement to the extent necessary to the intended preservation of such
rights and obligations.

        14.    REPRESENTATIONS AND WARRANTIES    

        The Company represents and warrants that (a) it is fully authorized and
empowered to enter into this Agreement and that its Board has approved the terms
of this Agreement, (b) the execution of this Agreement and the performance of
its obligations under this Agreement shall not violate or result in a breach of
the terms of any material agreement to which the Company is a party or by which
it is bound, (c) no approval by any governmental authority or body is required
for it to enter into this Agreement, and (d) the Agreement is valid, binding and
enforceable against the Company in accordance with its terms, except to the
extent affected or limited by applicable bankruptcy laws of other statutes
governing the right of creditors generally and any regulations or
interpretations thereof. The Executive represents and warrants that his
execution of this Agreement and his performance of his duties and
responsibilities under this Agreement shall not violate or result in a breach of
the terms of any material agreement to which he is a party or by which he is
bound.

        15.    MISCELLANEOUS    

        (a)    Entire Agreement.    The parties hereto agree that this Agreement
contains the entire understanding and agreement between them, and supersedes all
prior understandings and agreements (including, without limitation, the
Employment Agreement effective as of June 1, 1974) (with exception of the
"seniority date") between the parties respecting the employment by the Company
of the Executive, and that the provisions of this Agreement may not be modified,
waived or discharged unless such waiver modification or discharge is agreed to
in writing signed by the parties hereto. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.

        (b)    Waiver.    No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

        (c)    Choice of Law.    The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of Belgium without
giving effect to the conflict of laws principles thereof.

        16.    VALIDITY    

        The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision or provisions of this Agreement, which shall remain in full force and
effect.

        17.    COUNTERPARTS    

        This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

        IN WITNESS WHEREOF, the Company has caused its name to be subscribed to
this Agreement by its duly authorized representative and the Executive has
executed this Agreement as of the date and the year first above written.

The Executive   The Company
Samsonite Europe N.V. /s/  MARC MATTON      

--------------------------------------------------------------------------------

  By:   /s/  LUC VAN NEVEL      

--------------------------------------------------------------------------------


Marc Matton
President & Managing Director
 
 
 
      Luc Van Nevel
Managing Director
Oudenaarde, October 1, 2000

 
 
 
 





QuickLinks


Exhibit 10.42
EMPLOYMENT AGREEMENT
